              Case 1:19-cv-11176-LTS-SN Document 29 Filed 11/04/20 Page 1 of 1


                                                                                                              Littl er M e n d el s o n, P C
                                                                                                              9 0 0 T hir d A v e n u e
                                                                                                              N e w Y or k, N Y 1 0 0 2 2. 3 2 9 8




                                                                                                              A. Mi c h a el W e b er          N o v. 4,
                                                                                                                                               Nov.   4, 2021
                                                                                                                                                         2021
                                                                                                              2 1 2. 5 8 3. 2 6 6 0 dir e ct
                                                                                                              2 1 2. 5 8 3. 9 6 0 0 m ai n
                                                                                                              2 1 2. 8 3 2. 2 7 1 9 f a x
                                                                                                              m w e b er @littl er. c o m
N o v e m b er 2 , 2 0 2 0




VI A E C F

M a gistr at e J u d g e S ar a h N et b ur n
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7

             R e:       Mi c h a el S eltz er v. N ati o n al G e n er al I ns ur a n c e C o m p a n y , et al.
                        C as e N o.: 1: 1 9 -c v -1 1 1 7 6 -L T S -S N

D e ar M a gistr at e J u d g e N et b ur n :

             W e r e pr es e nt    D ef e n d a nts N ati o n al G e n er al I ns ur a n c e C o m p a n y, N ati o n al G e n er al H ol di n gs C or p.,
R o e a n d Ass o ci at es        a n d M att h e w J. R o e ( c oll e cti v el y “ D ef e n d a nts ”) i n c o n n e cti o n wit h t h e a b o v e -
r ef er e n c e d m att er.        W e writ e j oi ntl y wit h Pl ai ntiff r e g ar di n g t h e C o urt’s i nstr u cti o n t o s u b mit a l ett er
r e g ar di n g t h e st at us    of t h e c as e.

            B ot h p arti es h a v e c o ns e nt e d t o t h e ar bitr ati o n of t his m att er. It is c urr e ntl y b ei n g ar bitr at e d wit h
t h e A m eri c a n Ar bitr ati o n Ass o ci ati o n ( “ A A A ”). W e ar e c urr e ntl y c o n d u cti n g dis c o v er y a n d d o n ot h a v e a n
ar bitr ati o n d at e y et s c h e d ul e d .

             W e t h a n k t h e C o urt f or its ti m e a n d c o nsi d er ati o n of t his m att er .

 T his action
 This    a cti o n and
                   a n d all
                          all deadlines
                               d e a dli n es are
                                               ar e further
                                                     f urt h er stayed
                                                                 st a y e d for
                                                                             f or 90
                                                                                  9 0 days.
                                                                                          d a ys. TheT h e parties
                                                                                                             p arti es shalls h all file
                                                                                                                                     fil e aa joint
                                                                                                                                              j oi nt letter
                                                                                                                                                      l ett er
 c o n c er ni n g the
 concerning        t h e status
                         st at us of
                                   of arbitration,
                                        ar bitr ati o n, either
                                                          eit h er by
                                                                    b y February
                                                                          F e br u arR esy p2,
                                                                                            2,e ctf
                                                                                                 2 0 ull
                                                                                                 2021,2 1,y sor
                                                                                                             oru b by
                                                                                                                   b mitt
                                                                                                                      y the
                                                                                                                        t eh de ,completion
                                                                                                                                 c o m pl eti o n of
                                                                                                                                                  of
 ar bitr ati o n, whichever
 arbitration,      w hi c h e v er comes
                                     c o m es first.
                                                first.
 S O ORDERED.
 SO    O R D E R E D.                                                               /s/ Mi c h a el W e b er

                                                                                        A. Mi c h a el W e b er
                                                                                        S h ar e h ol d er
 D at e d: November
 Dated:    N o v e m b er 4,
                           4, 2020
                               2020
A M W
           N e w York,
           New     Y or k, New
                            N e w York
                                  Y or k
c c:         J as o n R oz g er, Es q.




littl er. c o m
